                                             Michael C. Geraghty, ABA#7811097
                                             Email: Geraghty@oles.com
                                             William G. Cason, ABA#2009083
                                             Email: Cason@oles.com

                                             Attorneys for Alaska Railroad Corporation

                                                                         IN THE UNITED STATES DISTRICT COURT

                                                                            FOR THE DISTRICT OF ALASKA


                                             ALASKA RAILROAD CORPORATION,

                                                                               Plaintiff,

                                                    v.

                                             FLYING CROWN SUBDIVISION
                                             ADDITION NO. 1 AND ADDITION NO.
                                             2 PROPERTY OWNERS ASSOCIATION,
                                             A NON-PROFIT; and also all other
                                             Persons or Parties Unknown Claiming a
                                             Right, Title, Estate, Lien, or Interest in the
                                             Real Estate Described in the Complaint in
                                             this Action,

                                                                            Defendant.                Case No. 3:20-cv-00232-JMK


                                                                  OPPOSITION TO
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                  DEFENDANT’S RULE 56(d) MOTION TO DEFER OR DENY
       Anchorage, Alaska 99503-3985




                                                    PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

                                                    This case involves two straightforward questions of law: (1) the nature of the ROW

                                             reserved by the federal government in the Sperstad Patent pursuant to the 1914 Act; and

                                             (2) the ROW interest conveyed to ARRC pursuant to ARTA. Each of these issues can be




                                              OPPOSITION TO DEFENDANT’S RULE 56(d) MOTION - Page 1 of 14
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                 Case 3:20-cv-00232-JMK Document 30 Filed 12/22/20 Page 1 of 14
                                             resolved by the Court as a matter of law on summary judgment, without the extensive

                                             discovery requested by FCHA.

                                                    FCHA’s Rule 56(d) Motion claims that the Railroad’s Motion for Summary

                                             Judgment “glosses over multiple points of possible factual contention.” (Dkt. No. 21, p. 3)

                                             (emphasis added). But its assertion – that possible disputes of fact exist – is insufficient to

                                             meet its burden under Rule 56(d), and FCHA has not identified any specific facts, likely to

                                             exist, which would be necessary for opposing ARRC’s Motion. For this reason, ARRC asks

                                             that the Court deny FCHA’s Motion for a Rule 56(d) continuance.

                                             I.     THE INSTANT CASE, AND ARRC’S MOTION FOR SUMMARY
                                                    JUDGMENT, SHOULD NOT COME AS A SURPRISE TO FCHA.

                                                    FCHA professes the need for burdensome and far-reaching discovery, in some cases

                                             going back to 1983, or before, when ARTA was passed. However, this is disingenuous.

                                                    Disgruntlement concerning the railroad’s assertion of exclusive control over its ROW

                                             has been an active topic between ARRC and numerous landowners over the course of many

                                             years. FCHA has been particularly aggressive, and has never expressed uncertainty over its

                                             position, or qualified its position based on a need to investigate and discover ARRC records.
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                    When it wrote the letter to ARRC in October 2019 (cited in the complaint), FCHA
       Anchorage, Alaska 99503-3985




                                             claimed that as a result of recent amendments to Alaska Statutes, ARRC “is not authorized

                                             to manage property or exercise authorize obtained through ARTA which was not a federally-

                                             owned interest at the time ownership of the Alaska Railroad was transferred to the state of

                                             Alaska.”



                                              OPPOSITION TO DEFENDANT’S RULE 56(d) MOTION - Page 2 of 14
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                  Case 3:20-cv-00232-JMK Document 30 Filed 12/22/20 Page 2 of 14
                                                    Further, the letter attached the Patent to the Sperstad property, now occupied by

                                             FCHA, along with a title report for the property.                  “[T]his Patent and Title Report

                                             unequivocally confirm that, as of April 17, 1950, the federal government owned no rights

                                             (to confer to ARRC or any other party) regarding this property, other than the reserved

                                             surface easement.” (Emphasis added.)

                                                    The letter demanded that ARRC “immediately proclaim, by means of a legally

                                             recordable document, that it relinquishes any and all claim to ‘exclusive use’ of the right-of-

                                             way...”

                                                    ARRC responded in writing, as it has done to FCHA and others numerous times in

                                             the past, by expressing its respectful disagreement with FCHA’s position and declining to

                                             record any disclaimer.

                                                    On March 17, 2020, FCHA again wrote to ARRC expressing its “disappoint[ment]”

                                             and doubling down on its position that ARRC’s position was legally invalid. “AS 42.40.350

                                             now states that the Alaska Railroad cannot claim any rights or interest in rail properties not

                                             vested in the United States at the time of transfer.” Referring back to the Sperstad Patent

                                             and the title report produced in its October 2019 correspondence, FCHA stated that “this
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             showing establishes that the only vested interest held by the federal government after

                                             April 17, 1950 was simply the reservation of a ROW over the homestead land for ‘railroad,

                                             telegraph and telephone’ as provided for in the Alaska Railroad Act of 1914. Nothing more.”

                                             Again, there was no qualification or reservation expressed, and certainly no suggestion that

                                             their position could or would be borne out in discovery.

                                              OPPOSITION TO DEFENDANT’S RULE 56(d) MOTION - Page 3 of 14
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                 Case 3:20-cv-00232-JMK Document 30 Filed 12/22/20 Page 3 of 14
                                                    It is also significant for the court to understand that since 2016, a lengthy legal

                                             memorandum has been circulating amongst landowners similarly situated to FCHA – and

                                             we presume to FCHA – which concludes that ARRC’s asserted interest in the exclusive use

                                             of its ROW is erroneous. The 18-page memorandum, single-spaced, purports to address the

                                             landowner’s concern “that ARTA, as it has been interpreted and applied by the United States

                                             (through the U.S. Bureau of Land Management, or BLM), is being misinterpreted and

                                             misapplied to the detriment of the numerous private, municipal and state real property

                                             owners whose land patents from the United States have long been burdened with the 1914

                                             easement reservation for the benefit of the [ARRC].”

                                                    As a consequence, the memorandum goes on, “you believe that this expansion has

                                             created a cloud on your own land title, a diminution of your property rights and property

                                             value, and at its extreme, an unconsented taking of your property without just

                                             compensation.” The memo concludes that the “concerns are both significant and legally

                                             justified.”

                                                    The author of the memo? Thomas E. Meacham, co-counsel of record for FCHA. In

                                             reaching its conclusion, the memorandum relies on the same materials which ARRC relies
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             on in its motion for summary judgment: the 1914 Act, the Sperstad Patent, and the

                                             provisions of ARTA.

                                                    Now FCHA claims surprise and dismay that its position is being challenged in court

                                             and claims that the issue cannot be decided for many months and only after an exhaustive –



                                              OPPOSITION TO DEFENDANT’S RULE 56(d) MOTION - Page 4 of 14
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                 Case 3:20-cv-00232-JMK Document 30 Filed 12/22/20 Page 4 of 14
                                             albeit aimless – search. The court should not allow this distraction and the significant

                                             expense imposed on, frankly, both parties.

                                             II.       FCHA HAS NOT MET ITS BURDEN FOR A CONTINUANCE UNDER
                                                       RULE 56(d).

                                                       A party requesting a continuance to pursue discovery under Rule 56(d) 1 must show

                                             three things: (1) the specific facts it hopes to elicit from further discovery; (2) that the

                                             specific facts exist; and (3) that the sought-after facts are essential to oppose summary

                                             judgment. Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822,

                                             827 (9th Cir. 2008). FCHA has failed in this regard.

                                                       None of the broad categories of discovery sought by FCHA could change the plain

                                             meaning of either the 1914 Act (and the attendant reservation of a right-of-way in the

                                             Sperstad Patent) or ARTA, and therefore could not create an issue of material fact as to the

                                             proper interpretation of those statutes. Similarly, none of the equitable doctrines invoked by

                                             FCHA could have divested the federal government – or ARRC – of their interest in the

                                             ROW, and therefore discovery in support of those defenses is futile.

                                                       A.       FCHA Has Not Set Forth the Specific Facts Necessary to Oppose
                                                                Summary Judgment.
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                       It is the burden of a party seeking a continuance under Rule 56(d) to show the specific
       Anchorage, Alaska 99503-3985




                                             facts it hopes to discover that would raise an issue of material fact. Cont’l Maritime of San




                                             1
                                              Formerly Rule 56(f)). See Fed. Prac. & Proc. Civ. § 2741 (4th ed.) (explaining that Rule 56
                                             was rewritten in 2010, but no substantive changes were made, and that pre-2010 cases
                                             applying Rule 56(f) remain controlling authority under the current Rule 56(d)).

                                                 OPPOSITION TO DEFENDANT’S RULE 56(d) MOTION - Page 5 of 14
                                                 Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                    Case 3:20-cv-00232-JMK Document 30 Filed 12/22/20 Page 5 of 14
                                             Francisco, Inc. v. Pac. Coast Metal Trades Dist. Council, Metal Trades Dep’t, AFL-CIO,

                                             817 F.2d 1391, 1395 (9th Cir. 1987) (denying request for continuance to take additional

                                             depositions, because “[t]he mere hope that further evidence may develop prior to trial is an

                                             insufficient basis for a [Rule 56(d)] continuance.”)

                                                    Federal courts have repeatedly held that Rule 56(d) continuances will not be granted

                                             simply for the purpose of conducting evidentiary “fishing expeditions.” See e.g.,

                                             Painsolvers, Inc. v. State Farm Mut. Auto. Ins. Co., 732 F. Supp. 2d 1107, 1125 (D. Haw.

                                             2010) (“[w]hen requesting additional discovery pursuant to Rule 56[d], plaintiffs must do

                                             more than request a fishing expedition to hopefully find evidence that will allow them to

                                             make a case.”); Johnson v. Moody, 903 F.3d 766, 772 (8th Cir. 2018) (“Rule 56(d) does not

                                             condone a fishing expedition where a [party] merely hopes to uncover some possible

                                             [supporting] evidence”) (internal citation omitted).

                                                    FCHA’s Motion is plainly a request for a court-sanctioned fishing expedition. In its

                                             own words, FCHA’s Motion identifies broad categories of discovery that it “intends to

                                             explore.” (Dkt. No. 21, p. 11). Its request is co-extensive with its discovery plan; suggesting

                                             that FCHA might not be ready to oppose summary judgment until discovery is fully
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             completed. And while FCHA emphasizes the current, early stage of this case, none of the

                                             authorities it cites hold that a movant under Rule 56(d) is excused from making this initial

                                             showing, even early in litigation. Thus, FCHA’s failure to describe the facts necessary to

                                             oppose summary judgment with any reasonable specificity should be fatal to its request.



                                              OPPOSITION TO DEFENDANT’S RULE 56(d) MOTION - Page 6 of 14
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                 Case 3:20-cv-00232-JMK Document 30 Filed 12/22/20 Page 6 of 14
                                                    B.       FCHA Has Made No Effort to Show That the Facts It Seeks Exist.

                                                    A movant under Rule 56(d) must also provide the Court some basis for believing that

                                             the specific facts sought after actually exist. Burlington N. Santa Fe R. Co. v. Assiniboine &

                                             Sioux Tribes of Fort Peck Reservation, 323 F.3d 767, 774 (9th Cir. 2003). FCHA has

                                             likewise failed to meet this burden.

                                                    For instance, FCHA suggests that “if the federal Alaska Railroad did not consider its

                                             easements . . . to be exclusive, that fact undermines ARRC’s” claims. (Dkt. No. 21, p. 10).

                                             To support this fact, FCHA suggests that it seeks discovery on “pre-ARTA conflicts.”

                                             (Dkt. No. 21, p. 11). But FCHA makes no attempt to show the actual existence of any such

                                             pre-ARTA conflicts.

                                                    Further, FCHA has conflated the existence of documents responsive to its broad

                                             discovery requests – for instance boxes of information related to land conveyances, and

                                             “reams” of correspondence – with the specific facts it must show a basis for believing do

                                             exist. The two are not the same. As stated in Cont’l Maritime, the hope that “evidence may

                                             develop” if a party is permitted to embark on a fishing expedition is not a valid reason to

                                             deny summary judgment. 817 F.2d at 1395.
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                    C.       FCHA Has Not Shown That the Discovery It Seeks Would, or Could,
       Anchorage, Alaska 99503-3985




                                                             Preclude Summary Judgment.

                                                    The third element under Rule 56(d) is perhaps the most fundamental, especially here:

                                             a party seeking a continuance for discovery must show how the facts sought, if discovered,

                                             would preclude summary judgment. Barona Grp. of Capitan Grande Band of Mission

                                             Indians v. Am. Mgmt. & Amusement, Inc., 840 F.2d 1394, 1400 (9th Cir. 1987) (denying
                                              OPPOSITION TO DEFENDANT’S RULE 56(d) MOTION - Page 7 of 14
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                 Case 3:20-cv-00232-JMK Document 30 Filed 12/22/20 Page 7 of 14
                                             continuance because movant “failed to explain how additional discovery would have

                                             affected the disposition of the case.”) Simply identifying broad areas of discovery which

                                             “relate to” a party’s claims or defenses is insufficient to meet this burden. Family Home &

                                             Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008) (affirming

                                             denial of motion for continuance because the evidence sought was “only generically

                                             relevant,” to the case, and the movant failed to show how the evidence was “essential” to

                                             oppose summary judgment.”)

                                                    If the party seeking a Rule 56(d) continuance fails to show how additional discovery

                                             would likely alter the outcome of the summary judgment motion, the continuance will be

                                             denied. See e.g., Roberts v. McAfee, Inc., 660 F.3d 1156, 1169 (9th Cir. 2011) (denying

                                             discovery in support of defamation claim as being moot because claim was time-barred by

                                             statute of limitations, and additional discovery “would not affect the statute of limitations

                                             analysis.”)

                                                    Here, FCHA argues that its burden under Rule 56(d) should be relaxed because

                                             discovery in this case has not yet begun. In support of this point, it cites Burlington N. Santa

                                             Fe R. Co. v. Assiniboine & Sioux Tribes of Fort Peck Reservation for the statement that early
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             in litigation district courts should grant continuances “fairly freely.” (Dkt. No. 21, p. 7)

                                             (quoting Burlington N. Santa Fe R. Co., 323 F.3d 767, 773 (9th Cir. 2003)). However, FCHA

                                             omits the holding of that case; that denial of the defendant’s request for a continuance had

                                             been “largely correct” less than one month after the suit was filed – and before discovery

                                             had begun. Id. at 773-775.

                                              OPPOSITION TO DEFENDANT’S RULE 56(d) MOTION - Page 8 of 14
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                 Case 3:20-cv-00232-JMK Document 30 Filed 12/22/20 Page 8 of 14
                                                    Thus, even at this early stage, a party seeking a Rule 56(d) continuance must still

                                             demonstrate how its requested discovery could reasonably change the outcome of the

                                             underlying summary judgment motion.

                                                    The facts of Burlington N. Santa Fe R. Co. are illustrative of this point. In that case,

                                             the Burlington Northern Railroad’s congressionally conferred right-of-way crossed several

                                             miles of tribal land, governed by the Assiniboine and Sioux Tribes of Montana. Id. at 768.

                                             The tribes asserted rights which were contrary to those of the railroad (namely the right to

                                             tax railroad property along the ROW), and the railroad filed an action in federal court,

                                             seeking to enjoin the tribes from assessing a tax. Id. at 769. Less than one month after the

                                             railroad filed suit, it moved for summary judgment, which the tribes opposed with a

                                             Rule 56(d) motion for additional discovery. Id. at 773.

                                                    The district court denied the tribes’ motion, and granted summary judgment for the

                                             railroad, finding discovery futile, considering the legal issues raised. Id. On appeal, the 9th

                                             Circuit held that this result was “largely correct” but reversed summary judgment on a

                                             limited basis, to allow discovery on the fact-specific issue of potentially hazardous railroad

                                             cargo – which the tribes asserted could be a valid basis for taxation under the so-called
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             “second Montana exception.” Id. at 769-773 (referencing an exception to the relevant law

                                             precluding taxation established by Montana v. United States, 450 U.S. 544 (1981)). Because

                                             the tribes clearly connected their need for discovery to a specific, fact-driven, and potentially

                                             dispositive issue – whether the approximately 1,695 freight cars crossing the Reservation



                                              OPPOSITION TO DEFENDANT’S RULE 56(d) MOTION - Page 9 of 14
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                 Case 3:20-cv-00232-JMK Document 30 Filed 12/22/20 Page 9 of 14
                                             each day posed a hazard sufficient to allow taxation under Montana – the Court held

                                             discovery should be allowed to continue. Id at 775-776.

                                                    As in Burlington, FCHA has asserted rights contrary to the railroad’s federally

                                             granted interest in the ROW. ARRC brought this action in response to that assertion –

                                             seeking an adjudication of the parties’ respective interests in the ROW. ARRC moved

                                             promptly for summary judgment because those interests can be resolved as a matter of law.

                                             Unlike the defendants in Burlington, FCHA has identified no clear factual questions which

                                             would alter the outcome of the legal issues in this case.

                                                          1.         FHCA has shown no ambiguity in the 1914 Act or ARTA, which would
                                                                     be necessary to justify discovery of legislative history or other parole
                                                                     evidence.

                                                    FCHA has largely accepted ARRC’s framing of this case as turning on two legal

                                             issues: (1) the nature of the interest reserved in the Sperstad Patent (pursuant to the 1914

                                             Act); and (2) the nature of the interest conveyed to ARRC under ARTA. (See Dkt. No. 21,

                                             p. 9). However, FCHA suggests that interpretation of the relevant statutes and conveyances

                                             requires discovery into legislative history, hypothetical past conflicts with other landowners,

                                             and the manner in which the railroad ROW has been managed by state and federal officials
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             historically. (See Dkt. No. 21, pp. 9-12).
       Anchorage, Alaska 99503-3985




                                                    Discovery into each of these categories is futile, however, unless FCHA can first

                                             demonstrate genuine ambiguity in the 1914 Act, the Sperstad Patent, or ARTA. See United

                                             States v. Rone, 598 F.2d 564, 569 (9th Cir. 1979) (“When no ambiguity is apparent on the

                                             face of a statute, an examination of legislative history is inappropriate. The proper function

                                              OPPOSITION TO DEFENDANT’S RULE 56(d) MOTION - Page 10 of 14
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                Case 3:20-cv-00232-JMK Document 30 Filed 12/22/20 Page 10 of 14
                                             of legislative history is to solve, and not create, an ambiguity.”); United States v. Hagberg,

                                             207 F.3d 569, 574 (9th Cir. 2000) (“[w]here a statute or regulation is plain on its face. . .

                                             statements in legislative history do not sway our decision.”); Close v. Thomas, 653 F.3d 970,

                                             975 (9th Cir. 2011) (holding that if the plain meaning of a statute is unambiguous,

                                             that meaning is generally controlling).

                                                       FCHA has made no attempt to show ambiguity in the laws governing this issue. 2

                                             Unless it does so, there is no reason to deny summary judgment for it to pursue open-ended

                                             discovery into legislative history or parole evidence, because the plain language of the

                                             statutes and federal conveyances will govern.

                                                             2.         The equitable doctrines referenced by FCHA could not divest the
                                                                        federal government or ARRC of their interest in the ROW.

                                                       FCHA suggests that several broad areas of discovery (including, for instance, past

                                             correspondence between ARRC and various agencies, and minutes of board meetings) could

                                             be “relevant to a potential laches or estoppel argument.” (Dkt. No. 21, p. 13). 3 However,


                                             2
                                               The author of the Meacham memorandum observed that, in reviewing ARTA, “I have
                                             found the statute to be quite straightforward in its construction, with no obvious ambiguities
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519




                                             or inconsistencies. As with any statute dealing with the transfer of lands having varying legal
  188 W. Northern Lights Blvd., Suite 1020




                                             situations and past histories, ARTA must be necessarily detailed and complex to deal clearly
       Anchorage, Alaska 99503-3985




                                             with each of the varied land status situations. But in the end, as I will explain, ARTA as a
                                             comprehensive enactment ‘hangs together.’”
                                             3
                                               FCHA also suggests that the several year period between the passage of ARTA and the
                                             issuance of Patent No. 50-2006-0363 may indicate “some perceived defect in [ARRC’s]
                                             title.” (Dkt. No. 21, p. 13). That is not the case. Large federal land conveyances are
                                             cumbersome, and regularly take decades to complete. See James D. Linxwiler and Joseph J.
                                             Perkins, A Primer on Alaska Lands, 61 RMMLF-INST 7-1 (2015) (noting that despite
                                             language for “immediate” selection in the Alaska Native Claims Settlement Act, “not all

                                                 OPPOSITION TO DEFENDANT’S RULE 56(d) MOTION - Page 11 of 14
                                                 Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                   Case 3:20-cv-00232-JMK Document 30 Filed 12/22/20 Page 11 of 14
                                             describing categories of discovery that may be relevant to a list of “potential” arguments

                                             simply does not meet the movant’s burden under Rule 56(d) of explaining how discovery

                                             would be necessary to oppose summary judgment.

                                                    Additionally, FCHA suggests that it may make a “defense or counterclaim based on

                                             justifiable and detrimental reliance.” Yet, presumably, if FCHA had detrimentally or

                                             justifiably relied on an affirmative representation by ARRC or the federal government, it

                                             would be able to explain the circumstances surrounding that reliance – even if it needed

                                             additional discovery to prove the truth of its assertion. FCHA has offered no explanation or

                                             assertion of any such detrimental reliance occurring.

                                                    Even more fundamentally, if the evidence sought by FCHA concerning estoppel or

                                             laches did exist, those equitable doctrines would likely be inapplicable to either the state or

                                             federally owned Alaska Railroad. There is simply no mechanism by which FCHA – or any

                                             other private entity – could have gained any rights in the right-of-way except through a clear

                                             and explicit grant. See Saulque v. United States, 663 F.2d 968, 976 (9th Cir. 1981)

                                             (explaining that estoppel is not applicable to the government when acting in a sovereign role,

                                             and the conduct of government officers generally cannot “cause the Government to lose its
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             ANCSA land has been fully conveyed almost 45 years later. Similar delays have occurred
                                             under the Statehood Act and the Native Allotment Act.”) In this case, the federal
                                             government issued an interim conveyance of the ROW to ARRC in 1985, as required by
                                             ARTA. A copy of the interim conveyance is attached for reference as Exhibit A. Following
                                             the government’s completion of survey work on the ROW, a final patent was issued in 2006.
                                             (See Dkt. No. 13, Ex. B). Neither the interim conveyance nor the final conveyance was in
                                             any way defective. Rather, the interim conveyance explicitly incorporated ARTA’s
                                             definition of an “exclusive use easement” for ARRC. (See Exhibit A, pp. 16-17).
                                              OPPOSITION TO DEFENDANT’S RULE 56(d) MOTION - Page 12 of 14
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                Case 3:20-cv-00232-JMK Document 30 Filed 12/22/20 Page 12 of 14
                                             valuable rights by their acquiescence, laches, or failure to act.”) (internal citations and

                                             quotations omitted); see also Great N. R. Co. v. United States 315 U.S. 262, 272 (1942)

                                             (explaining that “nothing passes [from a sovereign grantor] but what is conveyed in clear

                                             and explicit language.”)

                                             III.     CONCLUSION

                                                      The Alaska Railroad and FCHA have discussed – and disagreed on – the nature of

                                             ARRC’s right-of-way for many years. Neither party has ever suggested uncertainty in their

                                             position, but instead have simply disagreed over the meaning of the law. In an effort to seek

                                             final resolution of this dispute, ARRC has turned to the court. ARRC has no interest in

                                             depriving FCHA of a reasonable opportunity to oppose its summary judgment motion – and

                                             will not object an extension of time for FCHA to complete its briefing. But fact discovery is

                                             wholly unnecessary. FCHA has not (and cannot) meet any of the elements of its burden

                                             under Rule 56(d), and ARRC therefore requests that the Court DENY its motion for such a

                                             continuance.

                                                                                              OLES MORRISON RINKER & BAKER LLP
                                                                                              Attorneys for Plaintiff
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                              Dated: December 22, 2020                  By: s/ Michael C. Geraghty
                                                                                            Michael C. Geraghty, ABA#7811097
                                                                                            William G. Cason, ABA#2009083




                                              OPPOSITION TO DEFENDANT’S RULE 56(d) MOTION - Page 13 of 14
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                    Case 3:20-cv-00232-JMK Document 30 Filed 12/22/20 Page 13 of 14
                                             CERTIFICATE OF SERVICE
                                             I hereby certify that on December 22, 2020, a copy of the
                                             foregoing document was served electronically on the following
                                             party(ies):

                                             Donald W. McClintock, III
                                             Eva Rivka Gardner
                                             Thomas E. Meacham
                                             Attorneys for Flying Crown Subdivision

                                             OLES MORRISON RINKER & BAKER LLP

                                             s/ Michael C. Geraghty

                                             4831-2495-2502, v. 11
OLES MORRISON RINKER & BAKER LLP


 Tel: (907) 258-0106 Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                              OPPOSITION TO DEFENDANT’S RULE 56(d) MOTION - Page 14 of 14
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                 Case 3:20-cv-00232-JMK Document 30 Filed 12/22/20 Page 14 of 14
